Citation Nr: 0816782	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-08 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1977 until 
June 1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2001 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

Service connection was granted for the veteran's claim for 
service connection for a left shoulder disability and a 60 
percent rating was granted for his claim for rating increase 
for degenerative disc disease, status post hemilaminectomy 
and discectomy, L5-S1, in an October 2001 rating decision.  
The veteran did not file a Notice of Disagreement (NOD) in 
regards to those claims.  The veteran also withdrew a claim 
for a rating increase for his service-connected hemorrhoids 
and a claim for service connection for a right shoulder 
disability, in a July 2007 written statement.  Thus, these 
claims are not presently before the Board.  


FINDINGS OF FACT

1.  The veteran is service-connected for degenerative disc 
disease, status post hemilaminectomy and discectomy, L5-S1, 
with a disability evaluation of 60 percent, limitation of 
motion for the left shoulder, evaluated as 20 percent 
disabling, and hemorrhoids, with a noncompensable disability 
evaluation.  

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-
connected degenerative disc disease, status post 
hemilaminectomy and discectomy, L5-S1, limitation of motion 
for the left shoulder, and hemorrhoids, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in March 2003 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  The veteran's claim was subsequently readjudicated.  
Thus, the veteran has not been prejudiced from the untimely 
notice.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  He submitted statements, 
employment information, and private medical records.  He was 
provided an opportunity to set forth his contentions during a 
hearing before a Veterans Law Judge, but withdrew his 
request.  In addition, he was afforded VA medical 
examinations, including in May 2006 and August 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim
 
The veteran essentially contends that his service-connected 
disabilities, including degenerative disc disease, status 
post hemilaminectomy and discectomy, L5-S1, limitation of 
motion for the left shoulder, and hemorrhoids have made him 
unable to secure and follow substantially gainful employment.  

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age. 38 
C.F.R. §§ 3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The veteran's degenerative disc disease, status post 
hemilaminectomy and discectomy, L5-S1 rating of 60 percent is 
less than a total rating, but meets the 60 percent rating 
needed to meet schedular criteria for TDIU. The combined 
rating of all the service-connected disabilities is 70 
percent, and meets the combined rating requirement of 70 
percent.  Therefore, he meets the schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 

The evidence of record reveals that the veteran has attained 
an associate's degree in small electronics and is close to 50 
years of age.  He reported obtaining disability retirement 
under the Federal Employees Retirement System (FERS), in 
March 2006.

An August 2000 letter from the United States Postal Service 
noted that the veteran was found to be medically unsuitable 
for the position of a Rural Carrier Associate.  His history 
of back problems and an inguinal hernia were not compatible 
with the strenuous activities required for the position, 
including repetitive heavy lifting and bending.  

In an October 2000 VA outpatient treatment record, the 
veteran reported having been unable to work since June 2000.  
The veteran's work limitations included being unable to lift 
more than 10 pounds and avoiding work with repetitive 
twisting or bending.  

An October 2000 Alabama Department of Industrial Relations 
Unemployment Compensation Division Doctor's Certificate noted 
that the veteran had been treated for his lower back pain, 
spinal stenosis on MRI scan, and right inguinal hernia since 
June 1999.  His physician noted that he could perform work 
that did not require heavy lifting (more than 10 pounds) and 
bending or twisting.  

An October 2001 VA outpatient treatment record revealed that 
the veteran was employed and attending school.  He complained 
of pain in the lower back and leg.  

A March 2004 VA outpatient treatment record noted that the 
veteran had completed a pre-employment physical.  A July 14, 
2004 VA outpatient treatment record reported that the veteran 
worked at the Tuscaloosa VA medical center (VAMC) and that he 
had fallen at work, secondary to slipping on a wet floor. The 
veteran reported initial generalized pain to the whole body, 
and subsequent right, lower back pain at the top of the hip 
and going down the right leg.  The pain was worse with 
activity.  

A July 16, 2004 VA outpatient treatment record followed up on 
the veteran's back injury.  His x-rays were stable and no 
acute trauma was evident.  The veteran was found to move well 
and be ambulatory with no obvious limp or limitation.  He was 
released back to work July 18, 2004, with no restrictions.  

A July 27, 2004 VA outpatient treatment record noted that the 
veteran complained of worse pain since returning to work, as 
well as pain in his right knee, his knee locking, and 
tingling in his right leg.  An August 2004 VA outpatient 
treatment record noted that he continued to work in the 
kitchen.    

A July 2005 VA outpatient treatment record noted that the 
veteran had worked in the kitchen, but had transferred to the 
laundry to perform light duty, which he was able to perform.  
The examiner found him to have low back pain and degenerative 
joint disease of both shoulders and knees.  The examiner 
recommended an outside organization provide a functional 
capacity evaluation or that the veteran remain on light duty.

A September 2005 Functional Capacity Report from APTOR Rehab 
Services found the veteran able to perform functional work 
activities in a light plus category of job demands.  Light 
work was defined as exerting up to 20 pounds of force 
occasionally and/or up to 10 pounds of force frequently, 
and/or a negligible amount of force constantly to move 
objects.  The veteran's primary limiting factors were 
complaints of low back pain, neck pain, bilateral shoulder 
pain, and bilateral knee pain.  

A November 2005 memorandum from the Department of Veterans 
Affairs denied his request for reasonable accommodation and 
determined that he was unable to perform the essential 
functions of a Motor Vehicle Operator, WG-4, nor any other 
vacancy available for reassignment with or without 
accommodation.  His accommodation request was denied and he 
was informed that he could voluntarily file an application 
for disability retirement.

A March 2006 letter from the Office of Personnel Management 
found the veteran to be disabled from his position as a Motor 
Vehicle Operator due to his degenerative disc disease.  

A May 2006 VA general medical examination found the veteran 
to have degenerative disc disease, and that it caused 
problems with his ability to lift and carry, as well as pain 
and difficulty reaching.  The veteran had last been employed 
March 2006 and was noted to have been medically retired from 
federal employment due to the nature of his chronic low back 
pain.  The disability also had a major effect on his ability 
to take part in sports, a moderate effect on chores, 
exercise, recreation, and traveling, a mild effect on 
shopping, and no effect on feeding, bathing, dressing, 
toileting, and grooming.  The examiner also noted that there 
was little evidence to suggest any significant effect by 
shoulder and knee degenerative joint disease on 
employability.  It was not likely that his one time shoulder 
treatment in service was related to his mild degenerative 
joint disease of the shoulder.

A May 2006 VA Vocational Rehabilitation note reported that 
the veteran had an associate's degree in small electronics 
repair.  He had last worked at the Tuscaloosa VAMC, before 
retiring.  He also worked for Gulf States Paper, West 
Building Supply, and as a corrections officer.  	

Medical records revealed a 35 pound lifting restriction due 
to his physical problems, which did not preclude his ability 
to work, as he had indicated skill sets including counseling, 
coaching, being a driving instructor, and working with 
electronics while in the military, for which he also had a 
degree.  The psychologist noted that based on a review of the 
veteran's medical records and the evaluation, his symptoms 
only mildly limited his ability to engage in competitive 
employment.  This veteran was found to be a good candidate 
for vocational rehabilitation.  

An August 2007 VA examination noted that the veteran had 
daily severe pain in the lower back, with pain intermittently 
radiating down his bilateral lateral legs.  The examiner 
found that the veteran's service-connected lumbar spine 
disability may interfere with heavy physical labor, but did 
not preclude sedentary work.  His service-connected left 
shoulder and hemorrhoid disabilities also should not 
interfere with gainful employment in either physical or 
sedentary work.  The veteran's non-service-connected 
disorders should also not affect gainful employment with 
physical or sedentary work.  

An October 2007 letter from a VA physician, Dr. R.B.T., 
reported that the veteran was under his care and that he was 
disabled due to degenerative disc disease, lumbosacral 
neuritis, arthralgias of his shoulders, and spinal stenosis.  
The examiner found that the veteran would not be able to 
perform sedentary work due to his disorders.

The Board recognizes that the record contains competing 
medical opinions as to the employability of the veteran due 
to his service-connected disabilities.  The Board must thus 
determine how much weight to afford the opposing opinions.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The 
Board may weigh one medical professional's opinion over 
another, depending on factors such as the reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior evidence.  Id. at 470-
71.  ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician 
reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board notes that the veteran previously claimed 
unemployability prior to obtaining employment with the VAMC 
Tuscaloosa, where he was subsequently received a disability 
retirement after an on the job injury.  He was deemed unable 
to function as a Motor Vehicle Operator, WG-4, but no finding 
was made as to whether he was completely unable to work.  

Since his on the job injury, the veteran has repeatedly been 
found by medical examiners to be able to work.  The veteran 
had been placed on light duty prior to his retirement, and a 
September 2005 report from APTOR Rehab Services found him 
able to perform functional work activities in a light plus 
category.  

The only medical evidence supportive of the veteran's claim 
is an October 2007 letter from a VA physician, Dr. R.B.T., 
which stated that the veteran would not be able to perform 
sedentary work due to his disorders.  However, although he 
listed some of the veteran's physical ailments, he made no 
analysis as to why or how he determined that the veteran was 
unable to perform sedentary work.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  Dr. R.B.T. also did not provide 
information as to what information he relied on in making his 
conclusion.  

In contrast, the May 2006 and August 2007 VA examiners had 
the veteran's claims file available to them for review, in 
addition to being able to examine him for themselves.  These 
examinations are of high probative value, especially 
considering the review of the claims file, their specific 
discussion of information contained in the file, their 
examinations of the veteran, and their having obtained a 
history from him.  There is no indication that the VA 
examiners were not fully aware of the veteran's past medical 
history or current physical condition.  In addition, the 
majority of the evidence supports their findings of 
employability.  

APTOR Rehab Services found the veteran able to perform 
functional work activities in a light plus category, in 
September 2005.  A May 2006 VA Vocational Rehabilitation note 
also found the veteran to have the skills necessary to 
perform less physically strenuous employment.  

The veteran submitted a statement, in March 2007, relating 
that there were not many jobs in the light category in his 
area.  However, in relation to a claim for TDIU, the central 
question is if there is an impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation, not the 
availability of employment in an area.  38 C.F.R. § 4.15.  

Although the veteran's lay statements and the October 2007 
letter from Dr. R.B.T. report that the veteran is unable to 
work, the majority of the evidence, including the May 2005 
and August 2007 VA examinations, indicate that the veteran is 
capable of working in at least a light duty or sedentary 
capacity.  As the evidence of record is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  Therefore, the Board 
concludes that entitlement to a total evaluation based on 
individual unemployability due to his service-connected 
disabilities is not warranted.
 

ORDER

Entitlement to TDIU, due to service-connected disabilities, 
is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


